Exhibit 10.3

AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P.

ESTABLISHING

SERIES A CUMULATIVE REDEEMABLE PREFERRED UNITS

OF

LIMITED PARTNERSHIP INTEREST

In accordance with Section 4.2(a)(i) and Article 12 of the Second Amended and
Restated Limited Partnership Agreement, effective as of November 3, 2014 (the
“Partnership Agreement”), of Strategic Storage Operating Partnership II, L.P.
(the “Partnership”), the Partnership Agreement is hereby amended by this
Amendment No. 1 thereto (this “Amendment”) to establish a series of up to
2,600,000 preferred units of limited partnership interest of the Partnership
which shall be designated the “Series A Cumulative Redeemable Preferred Units”
(the “Preferred Units”), having the rights, preferences, powers, privileges and
restrictions, qualifications and limitations set forth below and which shall be
issued to SSTI Preferred Investor, LLC (the “Purchaser”). Certain terms used
herein are defined in Section 10 of Exhibit I hereto. Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in the
Partnership Agreement.

WHEREAS, the Partnership, Strategic Storage Trust II, Inc. (the “General
Partner”), and the Purchaser executed that certain Series A Cumulative
Redeemable Preferred Unit Purchase Agreement, dated November 3, 2014 (the
“Purchase Agreement”), pursuant to which the Partnership agreed to issue, and
the Purchaser agreed to purchase, up to an aggregate of 2,600,000 Preferred
Units, at one or more closings, on the terms set forth therein and herein; and

WHEREAS, pursuant to Section 4.2(a)(i) of the Partnership Agreement, the
Partnership is issuing up to an aggregate of 2,600,000 Preferred Units to the
Purchaser, at one or more closings, with the rights, powers, privileges and
restrictions, qualifications, and limitations as set forth below pursuant to the
terms of the Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

Section 1. Issuance of Preferred Units

Pursuant to Section 4.2(a)(i) of the Partnership Agreement, the Partnership
hereby agrees to issue up to an aggregate of 2,600,000 Preferred Units to the
Purchaser, at one or more closings. The Preferred Units will have the rights,
powers, privileges, restrictions, qualifications, and limitations specified in
Exhibit I hereto. In consideration for the issuance of the Preferred Units, the
Purchaser agrees to make a Capital Contribution to the Partnership in an amount
up to an aggregate of $65,000,000, at one or more closings, in accordance with
the terms of the Purchase Agreement.



--------------------------------------------------------------------------------

The admission of the Purchaser as an additional Limited Partner of the
Partnership shall become effective as of the date of this Amendment, which shall
also be the date upon which the name of the Purchaser is recorded on the books
and records of the Partnership and Exhibit A to the Partnership Agreement is
amended to reflect such admission.

Section 2. Amendment to Partnership Agreement

Pursuant to Article 12 of the Partnership Agreement, the General Partner, as
general partner of the Partnership and as attorney-in-fact for its Limited
Partners, hereby amends the Partnership Agreement to set forth the rights,
powers, privileges, restrictions, qualifications, and limitations of the
Preferred Units, as specified in Exhibit I hereto.

Section 3. Continuation of Partnership Agreement

The Partnership Agreement and this Amendment shall be read together and shall
have the same force and effect as if the provisions of the Partnership Agreement
and this Amendment (including Exhibit I hereto) were contained in one document.
Any provisions of the Partnership Agreement not amended by this Amendment shall
remain in full force and effect as provided in the Partnership Agreement
immediately prior to the date hereof. In the event of a conflict between the
provisions of this Amendment and the Partnership Agreement, the provisions of
this Amendment shall control.

[Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Partnership Agreement as of the 3rd day of November, 2014.

 

STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P. By:   Strategic Storage Trust
II, Inc., its sole general partner By:  

/s/ H. Michael Schwartz

  Name: H. Michael Schwartz   Title: Chief Executive Officer STRATEGIC STORAGE
TRUST II, INC. By:  

/s/ H. Michael Schwartz

  Name: H. Michael Schwartz   Title: Chief Executive Officer SSTI PREFERRED
INVESTOR, LLC By:   SmartStop Self Storage, Inc.   (Its Manager)

  By:  

    /s/ H. Michael Schwartz

        H. Michael Schwartz         Chief Executive Officer

Signature Page to Amendment No. 1 to the Amended and Restated Limited
Partnership Agreement of

Strategic Storage Operating Partnership II, L.P.



--------------------------------------------------------------------------------

EXHIBIT I

STRATEGIC STORAGE OPERATING PARTNERSHIP II, L.P.

DESIGNATION OF THE RIGHTS, POWERS, PRIVILEGES,

RESTRICTIONS, QUALIFICATIONS, AND LIMITATIONS

OF THE SERIES A CUMULATIVE REDEEMABLE PREFERRED UNITS

The following are the terms of the Series A Cumulative Redeemable Preferred
Units (the “Preferred Units”) established pursuant to this Amendment:

(1) Number. The maximum number of authorized Preferred Units shall be 2,600,000.

(2) Rank. The Preferred Units will, with respect to distribution rights (to the
extent set forth herein) and rights upon liquidation, dissolution, or winding up
of the Partnership, rank: (a) senior to all classes or series of Partnership
Units not designated as Preferred Units (“Common Units”) and to all equity
securities issued by the Partnership the terms of which provide that such equity
securities shall rank junior to such Preferred Units; (b) on a parity with all
equity securities issued by the Partnership other than those referred to in
clauses (a) and (c); and (c) junior to all equity securities issued by the
Partnership that rank senior to the Preferred Units. The term “equity
securities” shall not include convertible debt securities.

(3) Distributions.

(a) Current Distributions.

(i) Commencing from and including the applicable date of issuance of Preferred
Units, which may be issued in one or more tranches (each such date, a “Date of
Issuance”), current distributions (the “Current Distributions”) on each
Preferred Unit shall be payable monthly in arrears, in an amount equal to the
LIBOR Rate, plus 6.5% per annum of the Liquidation Amount (as defined below)
(the “Pay Rate”), until the redemption or repurchase of such Preferred Units in
accordance with Sections 5 or 6, as the case may be (each such period a “Current
Distribution Period”).

(ii) Current Distributions on the Preferred Units shall be cumulative from the
applicable Date of Issuance at the Pay Rate, and shall be declared and payable
monthly in arrears on the 1st day of each month of each year or, if not a
business day, the next succeeding business day, commencing on December 1, 2014
(each, a “Current Distribution Payment Date”), and will be computed on the basis
of a 360-day year and the actual number of days in the applicable period.
Current Distributions will be payable to holders of record as they appear in the
records of the Partnership at the close of business on the applicable record
date by wire transfer pursuant to wire instructions provided by such holders.
The record date shall be the last calendar day of the month immediately
preceding each Current Distribution Payment Date (each, a “Current Distribution
Payment Record Date”).



--------------------------------------------------------------------------------

(iii) Current Distributions on the Preferred Units shall accumulate at the Pay
Rate, whether or not, in any Current Distribution Period, the Partnership has
earnings, whether or not such Current Distribution shall be authorized and
declared and whether or not there shall be funds of the Partnership legally
available for payment of such Current Distributions. If on any Current
Distribution Payment Date the Partnership shall not be permitted under Delaware
law to pay all or a portion of any such Current Distributions, the Partnership
shall take such action as may be lawfully permitted in order to enable the
Partnership, to the extent permitted by Delaware law, to lawfully to pay such
Current Distributions. Accumulated but unpaid Current Distributions, if any, on
the Preferred Units, will accrue at the Pay Rate plus the then-applicable
Additional Distribution Rate (as defined below).

(b) Deferred or Additional Distributions.

(i) In addition to the Current Distributions, commencing from and including the
applicable Date of Issuance of Preferred Units, each month the Partnership shall
have the obligation to elect either (1) to pay additional distributions
(“Additional Distributions,” and collectively with the Current Distributions,
the “Distributions”) on each Preferred Unit, which Additional Distributions
shall be payable monthly in arrears, in an amount equal to: (w) in the case of
the period from and including the applicable Date of Issuance through March 31,
2017, 4.35% per annum of the Liquidation Amount; and (x) beginning April 1,
2017, 6.35% per annum of the Liquidation Amount (each of the foregoing rates
being referred to as an “Additional Distribution Rate”), until the Final
Redemption (as defined below) or Final Repurchase (as defined below) of the
outstanding Preferred Units in accordance with Sections 5 or 6, as the case may
be (each such period an “Additional Distribution Period”), or (2) to defer the
Additional Distribution (the “Deferred Distribution”) with respect to each
Preferred Unit, which Deferred Distribution shall accumulate monthly, in an
amount equal to: (y) in the case of the period from and including the applicable
Date of Issuance through March 31, 2017, the LIBOR Rate, plus 10.85% of the
Deferred Distribution; and (z) beginning April 1, 2017, the LIBOR Rate, plus
12.85% of the Deferred Distribution (each of the foregoing rates being referred
to as a “Deferred Distribution Rate”), until the Final Redemption or Final
Repurchase of the outstanding Preferred Units in accordance with Sections 5 or
6, as the case may be (each such period a “Deferred Distribution Period,” and
collectively with each Current Distribution Period and each Additional
Distribution Period, each a “Distribution Period”).

(ii) Additional Distributions, if elected pursuant to Section 3(b)(i)(1), on the
Preferred Units shall be declared and payable monthly in arrears on the 1st day
of each month of each year or, if not a business day, the next succeeding
business day (each, an “Additional Distribution Payment Date,” and collectively
with each Current Distribution Payment Date, each a “Distribution Payment
Date”), and will be computed on the basis of a 360-day year and the actual
number of days in the applicable period. Additional Distributions, if any, will
be payable to holders of

 

2



--------------------------------------------------------------------------------

record as they appear in the records of the Partnership at the close of business
on the applicable record date by wire transfer pursuant to wire instructions
provided by such holders. The record date shall be the last calendar day of the
month immediately preceding each Additional Distribution Payment Date (each, an
“Additional Distribution Payment Record Date,” and collectively with each
Current Distribution Payment Record Date, each a “Distribution Payment Record
Date”).

(iii) Deferred Distributions, if elected pursuant to Section 3(b)(i)(2), on the
Preferred Units shall accumulate at the Deferred Distribution Rate on the amount
of the Deferred Distribution, whether or not, in any Distribution Period, the
Partnership has earnings, whether or not such Deferred Distribution shall be
authorized and declared and whether or not there shall be funds of the
Partnership legally available for payment of such Deferred Distributions.
Deferred Distributions may be made from time to time in the discretion of the
Partnership but in all cases shall be due and payable on or prior to the Final
Redemption or Final Repurchase of the outstanding Preferred Units in accordance
with Sections 5 or 6, as the case may be.

(c) Distribution Payments. Any Distribution payment made on Preferred Units
shall first be credited against the earliest accumulated but unpaid Current
Distribution due with respect to such Preferred Units which remains payable.

(4) Liquidation Amount.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Partnership (referred to herein as a “liquidation”), the
holders of the Preferred Units will be entitled to be paid out of the assets of
the Partnership legally available for distribution to its unitholders
liquidating distributions, in cash, in the amount of $25.00 per unit multiplied
by the number of outstanding Preferred Units (the “Liquidation Amount”), plus an
amount equal to any accumulated and unpaid Current Distributions and any
accumulated Deferred Distributions to the date of such liquidation, before any
distribution or payment is made to holders of Common Units or any other equity
securities of the Partnership ranking junior to the Preferred Units as to the
distribution of assets upon a liquidation. After payment of the full amount of
the liquidating distributions to which they are entitled, the holders of
Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.

(b) In the event that, upon any liquidation of the Partnership, the available
assets of the Partnership are insufficient to pay the amount of the liquidating
distributions on all outstanding Preferred Units, plus an amount equal to any
accumulated and unpaid Current Distributions and any accumulated Deferred
Distributions to the date of such liquidation and the corresponding amounts
payable on all other equity securities of the Partnership ranking on a parity
with Preferred Units in the distribution of assets upon a liquidation, then the
holders of Preferred Units and all other such equity securities of the
Partnership ranking on a parity with Preferred Units shall share ratably in any
such distribution of assets in proportion to the full liquidating distributions
per unit to which they would otherwise be respectively entitled.

 

3



--------------------------------------------------------------------------------

(c) The consolidation or merger of the Partnership with or into any other
entity, or the merger of another entity with or into the Partnership, or a
statutory unit exchange by the Partnership, or the sale, lease or conveyance of
all or substantially all of the property or business of the Partnership, shall
be deemed to constitute a liquidation of the Partnership.

(d) The Liquidation Amount of the outstanding Preferred Units will not be added
to the liabilities of the Partnership for the purpose of determining whether
under the Delaware Revised Uniform Limited Partnership Act a distribution may be
made to unitholders of the Partnership whose preferential rights upon
dissolution of the Partnership are junior to those of holders of Preferred
Units. This Section 4(d) shall be without prejudice to the provisions of
Sections 3(a), 3(b) and 4(a) hereof.

(5) Redemption.

(a) The Partnership may redeem the Preferred Units, in whole or in part at the
option of the Partnership at any time or from time to time, at a redemption
price per unit in cash in an amount equal to (the “Redemption Price”): (i) in
the event of a partial redemption, the sum of the Liquidation Amount plus all
accumulated and unpaid Current Distributions thereon to the date of redemption;
and (ii) in the event of the redemption of all remaining outstanding Preferred
Units (the “Final Redemption”), the sum of the Liquidation Amount plus all
accumulated and unpaid Current Distributions and any accumulated Deferred
Distributions to the date of redemption. If fewer than all of the outstanding
Preferred Units are to be redeemed at the option of the Partnership, the
Preferred Units to be redeemed shall be determined pro rata or by lot or in such
other manner as determined by the General Partner to be fair and equitable to
holders of Preferred Units.

(b) Notice of a redemption pursuant to Section 5(a) will be mailed by the
Partnership, postage prepaid, not less than ten (10) nor more than thirty
(30) days prior to the redemption date, addressed to the respective holders of
the Preferred Units to be redeemed at their respective addresses as they appear
on the books of the Partnership. Each notice shall state: (i) the redemption
date; (ii) the number of Preferred Units to be redeemed; (iii) the Redemption
Price; (iv) the place or places where certificates representing such Preferred
Units, if any, are to be surrendered for payment of the Redemption Price; (v) in
the event of a partial redemption, that Current Distributions on the Preferred
Units to be redeemed will cease to accumulate on such redemption date; and
(vi) in the event of a Final Redemption, that Current Distributions and any
accumulated Deferred Distributions on the Preferred Units will cease to
accumulate on such redemption date. If fewer than all the Preferred Units are to
be redeemed, the notice mailed to each such holder thereof shall also specify
the number of Preferred Units to be redeemed from each such holder.

(c) On or after a redemption date, each holder of Preferred Units to be redeemed
must present and surrender any certificates representing the Preferred Units to
the Partnership at the place designated in the notice of redemption and
thereupon the Redemption Price of such Preferred Units will be paid to or on the
order of the Person whose name appears on such certificates, if any, as the
owner thereof by wire transfer pursuant to wire instructions provided by such
Person and each surrendered certificate will be canceled. In the event that
fewer than all the Preferred Units are to be redeemed, and if a certificate has
been issued representing the Preferred Units, a new certificate will be issued
representing the unredeemed Preferred Units.

 

4



--------------------------------------------------------------------------------

(d) From and after a partial redemption date (unless the Partnership defaults in
payment of the Redemption Price), all Current Distributions on the Preferred
Units subject to such redemption will cease to accumulate and all rights of the
holders thereof, except (i) the right to receive the Redemption Price thereof
(including all accumulated and unpaid Current Distributions to the redemption
date) and (ii) the right to receive any accumulated Deferred Distributions, will
cease and terminate and such Preferred Units will not thereafter be transferred
(except with the consent of the Partnership) on the Partnership’s records, and
such Preferred Units shall not be deemed to be outstanding for any purpose
whatsoever other than with respect to the accumulation of Deferred Distributions
on such Preferred Units. In the event that the Partnership defaults in the
payment of the Redemption Price for any Preferred Units surrendered for
redemption, such Preferred Units shall continue to be deemed to be outstanding
for all purposes and to be owned by the respective holders that surrendered such
Preferred Units, and the Partnership shall promptly return the surrendered
certificates representing such Preferred Units, if any, to such holders
(although the failure of the Partnership to return any such certificates to such
holders shall in no way affect the ownership of such Preferred Units by such
holders or their rights thereunder).

(e) From and after the date of the Final Redemption (unless the Partnership
defaults in payment of the Redemption Price), all Current Distributions and any
accumulated Deferred Distributions on the Preferred Units will cease to
accumulate and all rights of the holders thereof, except the right to receive
the Redemption Price thereof (including all accumulated and unpaid Current
Distributions and any accumulated Deferred Distributions to the date of the
Final Redemption), will cease and terminate and such Preferred Units will not
thereafter be transferred (except with the consent of the Partnership) on the
Partnership’s records, and such Preferred Units shall not be deemed to be
outstanding for any purpose whatsoever. In the event that the Partnership
defaults in the payment of the Redemption Price (including all accumulated and
unpaid Current Distributions and any accumulated Deferred Distributions to the
date of the Final Redemption) for any Preferred Units surrendered for Final
Redemption, such Preferred Units shall continue to be deemed to be outstanding
for all purposes and to be owned by the respective holders that surrendered such
Preferred Units, and the Partnership shall promptly return the surrendered
certificates representing such Preferred Units, if any, to such holders
(although the failure of the Partnership to return any such certificates to such
holders shall in no way affect the ownership of such Preferred Units by such
holders or their rights thereunder).

(f) Immediately prior to any redemption of Preferred Units, the Partnership
shall pay, in cash, (i) in the event of a partial redemption, all accumulated
and unpaid Current Distributions with respect to the Preferred Units to be
redeemed in such partial redemption to the redemption date, or (ii) in the event
of a Final Redemption, all accumulated and unpaid Current Distributions on the
remaining outstanding Preferred Units and accumulated Deferred Distributions on
all of the Preferred Units to the redemption date, unless such redemption date
falls after a Distribution Payment Record Date and on or prior to the
corresponding Distribution Payment Date, in which case each holder of Preferred
Units at the close of business on such Distribution Payment Record Date shall be
entitled to the Distribution payable on such Preferred Units on the
corresponding Distribution Payment Date notwithstanding the redemption of such
Preferred Units on or prior to such Distribution Payment Date.

 

5



--------------------------------------------------------------------------------

(g) Any Preferred Units that have been redeemed shall, after such redemption,
have the status of authorized but unissued Partnership Units, without
designation as to series, until such units are once more designated as part of a
particular series by the General Partner.

(h) The Preferred Units will not have a stated maturity date and will not be
subject to any sinking fund.

(6) Repurchase at the Election of Holders.

(a) Following the occurrence of an Optional Repurchase Event, a holder of
Preferred Units, at its election, may require the Partnership to repurchase all
or any portion of such holder’s Preferred Units at any time or from time to
time, at a repurchase price per unit in cash equal to (the “Repurchase Price”):
(i) in the event of a partial repurchase, the sum of the Liquidation Amount plus
all accumulated and unpaid Current Distributions thereon to the date of
repurchase; and (ii) in the event of the repurchase of all remaining outstanding
Preferred Units (the “Final Repurchase”), the sum of the Liquidation Amount plus
all accumulated and unpaid Current Distributions and any accumulated Deferred
Distributions to the date of repurchase.

(b) Holders may exercise the rights specified in this Section 6 upon delivery to
the Partnership of a written notice of repurchase in the form attached as
Schedule A hereto (a “Holder Repurchase Notice”) via telecopy, email, hand
delivery or other mail or messenger service. The original Holder Repurchase
Notice and any certificates representing the Preferred Units for which
repurchase is elected shall be delivered to the Partnership by nationally
recognized courier, duly endorsed. The date upon which a Holder Repurchase
Notice is initially received by the Partnership shall be a “Holder Repurchase
Notice Date.”

(c) The Partnership shall pay within ten (10) business days after the Holder
Repurchase Notice Date, to or on the order of the Person whose name appears on
such certificates or book entry as the owner thereof by wire transfer pursuant
to wire instructions provided by such Person, the Repurchase Price for the
Preferred Units being repurchased and each surrendered certificate, if any, will
be canceled. In the event that fewer than all the Preferred Units are to be
repurchased, and if a certificate has been issued representing the Preferred
Units, a new certificate will be issued representing the Preferred Units that
were not repurchased.

(d) From and after a partial repurchase date (unless the Partnership defaults in
payment of the Repurchase Price), all Current Distributions on the Preferred
Units tendered for repurchase will cease to accumulate and all rights of the
holders thereof, except (i) the right to receive the Repurchase Price thereof
(including all accumulated and unpaid Current Distributions to the repurchase
date) and (ii) the right to receive any accumulated Deferred Distributions, will
cease and terminate and such Preferred Units will not thereafter be transferred
(except with the consent of the Partnership) on the Partnership’s records, and
such Preferred Units shall not be deemed to be outstanding for any purpose
whatsoever other than with respect to the accumulation of Deferred Distributions
on such Preferred Units. In the event that the

 

6



--------------------------------------------------------------------------------

Partnership defaults in the payment of the Repurchase Price for any Preferred
Units tendered for repurchase, such Preferred Units shall continue to be deemed
to be outstanding for all purposes and to be owned by the respective holders
that tendered such Preferred Units, and the Partnership shall promptly return
the tendered certificates representing such Preferred Units, if any, to such
holders (although the failure of the Partnership to return any such certificates
to such holders shall in no way affect the ownership of such Preferred Units by
such holders or their rights thereunder).

(e) From and after the date of the Final Repurchase (unless the Partnership
defaults in payment of the Repurchase Price), all Current Distributions and any
accumulated Deferred Distributions on the Preferred Units will cease to
accumulate and all rights of the holders thereof, except the right to receive
the Repurchase Price thereof (including all accumulated and unpaid Current
Distributions and any accumulated Deferred Distributions to the date of the
Final Repurchase), will cease and terminate and such Preferred Units will not
thereafter be transferred (except with the consent of the Partnership) on the
Partnership’s records, and such Preferred Units shall not be deemed to be
outstanding for any purpose whatsoever. In the event that the Partnership
defaults in the payment of the Repurchase Price (including all accumulated and
unpaid Current Distributions and any accumulated Deferred Distributions to the
date of the Final Repurchase) for any Preferred Units tendered for Final
Repurchase , such Preferred Units shall continue to be deemed to be outstanding
for all purposes and to be owned by the respective holders that tendered such
Preferred Units, and the Partnership shall promptly return the tendered
certificates representing such Preferred Units, if any, to such holders
(although the failure of the Partnership to return any such certificates to such
holders shall in no way affect the ownership of such Preferred Units by such
holders or their rights thereunder).

(f) Immediately prior to any repurchase of Preferred Units, the Partnership
shall pay, in cash, (i) in the event of a partial repurchase, all accumulated
and unpaid Current Distributions with respect to the Preferred Units to be
repurchased in such partial repurchase to the repurchase date, or (ii) in the
event of a Final Repurchase, all accumulated and unpaid Current Distributions on
the remaining outstanding Preferred Units and accumulated Deferred Distributions
on all of the Preferred Units to the repurchase date, unless such repurchase
date falls after a Distribution Payment Record Date and on or prior to the
corresponding Distribution Payment Date, in which case each holder of Preferred
Units at the close of business on such Distribution Payment Record Date shall be
entitled to the Distribution payable on such Preferred Units on the
corresponding Distribution Payment Date notwithstanding the repurchase of such
Preferred Units on or prior to such Distribution Payment Date.

(g) From and after the occurrence of an Optional Repurchase Event until such
date as all Preferred Units have been repurchased or redeemed pursuant to this
Section 6 or Section 5, none of the Partnership, the General Partner or their
respective Subsidiaries may undertake (and the Partnership and the General
Partner shall cause each of their respective Subsidiaries not to undertake) any
of the following actions, directly or indirectly, without the prior written
consent of the holders of record of at least a majority of the Preferred Units
then outstanding:

(i) authorize, declare or pay, or set apart for payment, any distributions on
any equity securities of the Partnership, the General Partner or any of their

 

7



--------------------------------------------------------------------------------

respective Subsidiaries, other than, with respect to the Partnership, Current
Distributions, Additional Distributions and Deferred Distributions on the
Preferred Units;

(ii) redeem or repurchase any equity securities of the Partnership, the General
Partner or any of their respective Subsidiaries, other than, with respect to the
Partnership, redemptions or repurchases of the Preferred Units and, with respect
to the General Partner, redemptions pursuant to, and subject to the limitations
under, the General Partner’s Share Redemption Program as in effect on the
Initial Date of Issuance;

(iii) purchase or otherwise acquire any asset from another party, including real
property or interests therein, enter into any contract or agreement or option to
do so or make any non-refundable deposit in connection with any such proposed
acquisition;

(iv) sell, transfer, assign, hypothecate, pledge or dispose of all or any
portion of any Property or other asset of the Partnership, the General Partner
or any of their respective Subsidiaries, or any interest, whether legal or
beneficial, in any of the foregoing or enter into any contract or agreement or
option to do so; or

(v) (a) incur, renew, refinance, modify or otherwise discharge any Indebtedness
of the Partnership, the General Partner or any of their respective Subsidiaries,
or extend credit, make a loan or become a guarantor or surety for debt of
another party, or (b) create, suffer or permit to exist any Lien on, of or
against, or otherwise affecting, all or any portion of any Property (including,
without limitation, fixtures and other personal property) in each instance,
other than the Permitted Liens or other than in connection with a transaction
approved pursuant to clause (a) of this subsection.

Neither the Partnership nor the General Partner shall take, and shall cause
their respective Subsidiaries not to take, any action in furtherance of any of
the foregoing actions without obtaining the required consent therefor, as
specified in this Section 6(f).

(h) Any Preferred Units that have been repurchased shall, after such repurchase,
have the status of authorized but unissued Partnership Units, without
designation as to series, until such units are once more designated as part of a
particular series by the General Partner.

(7) Covenants of the Partnership and the General Partner.

(a) Protective Provisions. The Partnership and the General Partner hereby
covenant and agree that, for as long as any Preferred Units are outstanding,
neither the Partnership nor the General Partner shall, and the Partnership and
the General Partner shall cause their respective Subsidiaries not to, undertake
or permit any of the following actions, directly or indirectly, without the
prior written consent of the holders of record of at least a majority of the
Preferred Units then outstanding:

(i) (1) in the case of the Partnership, authorize or issue, or increase the

 

8



--------------------------------------------------------------------------------

authorized or issued amount of, (A) equity securities ranking, as to
distributions and upon liquidation, on a parity with or senior to the Preferred
Units or (B) Common Units or other equity securities ranking, as to
distributions and upon liquidation, junior to the Preferred Units, to the extent
that such Common Units or other junior equity securities contain any rights that
restrict in any way management of the Partnership, the General Partner or their
respective Subsidiaries or would reasonably be expected to interfere with the
Preferred Units or the rights of the holders thereof; and (2) in the case of the
General Partner, any Subsidiary of the General Partner or any Subsidiary of the
Partnership, authorize or issue additional (A) shares of preferred stock or
preferred equity securities or (B) shares of common stock or common equity
securities or other equity securities ranking, as to distributions and upon
liquidation, junior to shares of such entity’s preferred stock or preferred
equity securities, to the extent that such shares of common stock, common equity
securities or other junior equity securities contain any rights that restrict in
any way management of the General Partner, the Partnership or their respective
Subsidiaries or would reasonably be expected to interfere with the Preferred
Units or the rights of the holders thereof;

(ii) amend, alter, repeal or waive any of the provisions of (1) this Amendment
or the Purchase Agreement or (2) the certificate of limited partnership of the
Partnership, the Partnership Agreement, the Articles of Incorporation or bylaws
of the General Partner or the organizational documents of any of their
respective Subsidiaries, in the case of clause (2) only, to the extent that such
amendment would reasonably be expected to adversely affect the Preferred Units
or the rights of the holders thereof;

(iii) redeem, purchase or otherwise acquire for any consideration (1) in the
case of the Partnership, equity securities of the Partnership that rank, as to
distributions and upon liquidation, junior to the Preferred Units, including
Common Units, and (2) in the case of the General Partner, any Subsidiary of the
General Partner or any Subsidiary of the Partnership, any class or series of
capital stock or equity securities; provided, that the foregoing shall not
prohibit the following: (A) redemptions pursuant to the Share Redemption
Program; and (B) redemptions of Common Units in exchange for which the General
Partner issues REIT Shares to the holders of such Common Units as the sole
consideration therefor pursuant to the terms of the Partnership Agreement;

(iv) engage in a Change of Control;

(v) commence or suffer to exist an Event of Bankruptcy as to the Partnership,
the General Partner or any of their respective Subsidiaries;

(vi) pay any special distributions (which, for purposes hereof, shall mean any
distribution other than a distribution made on a regular monthly basis
consistent with past practice) on (1) in the case of the Partnership, Common
Units or other equity securities that rank, as to distributions and upon
liquidation, junior to the Preferred Units and (2) in the case of the General
Partner, any Subsidiary of

 

9



--------------------------------------------------------------------------------

the General Partner or any Subsidiary of the Partnership, shares of common stock
or common equity securities or other equity securities that rank, as to
distributions and upon liquidation, junior to such entity’s shares of preferred
stock or preferred equity securities; provided, that the foregoing shall not
prohibit special distributions that are necessary to preserve the General
Partner’s status as a REIT under the Code; or

(vii) engage in a recapitalization, reorganization, merger, unit or stock split,
statutory unit or stock exchange, sale of all or substantially all of such
entity’s assets, tender offer for all or substantially all of its Common Units,
shares of common stock or other common equity securities, as the case may be, or
other similar transaction.

Neither the Partnership nor the General Partner shall take, and shall cause
their respective Subsidiaries not to take, any action in furtherance of any of
the foregoing actions without obtaining the required consent therefor, as
specified in this Section 7(a). Notwithstanding any provision in this
Section 7(a) to the contrary, the Partnership shall be able to enter into tax
protection agreements in the ordinary course of its business.

(b) Investment Company Act. The Partnership and the General Partner hereby
covenant and agree that, for as long as any Preferred Units are outstanding,
each of the Partnership and the General Partner shall take such steps as shall
be necessary to ensure that none of the Partnership, the General Partner or any
of their respective Subsidiaries shall become an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended.

(c) REIT Status and Partnership Operations. The Partnership and the General
Partner hereby covenant and agree that, for as long as any Preferred Units are
outstanding, the General Partner shall use its best efforts to continue to
maintain its qualification as a REIT under the Code unless and until the Board
of Directors of the General Partner determines that it is in the best interest
of the General Partner’s stockholders for the General Partner not to maintain
such qualification. So long as any Preferred Units are outstanding and held by a
REIT, the General Partner shall operate the Partnership in compliance with the
income and asset requirements of Code Sections 856(c)(2), (c)(3) and (c)(4) and
so as to avoid the imposition of the tax on prohibited transactions imposed
under Code Section 857(b)(6), as if the Partnership were a REIT, unless all
REITs holding Preferred Units voluntarily terminate their status as a REIT and
deliver a notice to that effect to the General Partner.

(d) Notices. The Partnership and the General Partner hereby covenant and agree
that, for as long as any Preferred Units are outstanding, the Partnership and
the General Partner shall give to each holder of Preferred Units written notice,
within three (3) days of the Partnership or the General Partner having actual
knowledge thereof, of:

(i) the issuance by any Governmental Authority of any injunction, order,
decision or other restraint or the initiation of any litigation or similar
proceeding seeking any such injunction, order or other restraint that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

10



--------------------------------------------------------------------------------

(ii) the existence of an Event of Default (or an event which, upon notice, lapse
of time or both would, unless cured or waived, become an Event of Default) or
other Optional Repurchase Event;

(iii) the occurrence of a default under any instrument, agreement or indenture
pertaining to any Indebtedness of the Partnership, the General Partner or any of
their respective Subsidiaries;

(iv) any default or event of default under any Material Contract of any of the
Partnership, the General Partner or their respective Subsidiaries that could
reasonably be expected to have a Material Adverse Effect;

(v) the occurrence of an event or series of events relating to or affecting the
Partnership, the General Partner and their respective Subsidiaries, taken as a
whole, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect;

(vi) the damage or destruction of any Property, in whole or in part;

(vii) the occurrence of a Capital Event; or

(viii) any actual or threatened commencement of any proceedings in respect of
any Taking of any Property.

The written notice provided in connection with any of the foregoing events shall
specify the nature of the event prompting such notice and the action (if any)
that is proposed to be taken with respect thereto.

(8) Transfers.

(a) Notwithstanding Section 9.2 of the Partnership Agreement, other than the
provisions of Section 9.2(d) and (e) thereof, a holder of Preferred Units may
Transfer all or any portion of such holder’s Preferred Units without the consent
of the General Partner, and the provisions of Section 9.2(f) of the Partnership
Agreement shall not apply to the Preferred Units.

(b) In connection with any such Transfer pursuant to Section 8(a), the General
Partner shall consent to the admission of the transferee as a substitute Limited
Partner as long as such admission does not cause the Partnership to be treated
as a “publicly traded partnership” within the meaning of Section 7704 of the
Code and the Treasury Regulations thereunder.

(9) Power of Attorney. Notwithstanding Section 8.2 of the Partnership Agreement,
no holder of Preferred Units appoints the General Partner as its
attorney-in-fact, and the General Partner shall not execute any document as
attorney-in-fact or otherwise on behalf of the holders of Preferred Units
pursuant to the power of attorney set forth in Section 8.2 of the Partnership
Agreement.

 

11



--------------------------------------------------------------------------------

(10) Definitions.

“Additional Distribution Payment Date” has the meaning set forth in
Section 3(b)(ii).

“Additional Distribution Payment Record Date” has the meaning set forth in
Section 3(b)(ii).

“Additional Distribution Period” has the meaning set forth in Section 3(b)(i).

“Additional Distribution Rate” has the meaning set forth in Section 3(b)(i).

“Additional Distributions” has the meaning set forth in Section 3(b)(i).

“Advisor” or “Advisors” means the Person or Persons, if any, appointed, employed
or contracted with by the General Partner and responsible for directing or
performing the day-to-day business affairs of the General Partner, including any
Person to whom the Advisor subcontracts substantially all of such functions.

“Advisory Agreement” means the agreement among the Partnership, the General
Partner and the Advisor pursuant to which the Advisor will direct or perform the
day-to-day business affairs of the General Partner and the Partnership.

“Capital Event” means a sale or other disposition, directly or indirectly, of
any Property or any portion thereof or an interest therein, a financing,
refinancing, insurance award (excluding rent loss insurance), condemnation (or
conveyance in lieu thereof), easement sale or other transaction which, in
accordance with GAAP, consistently applied, is treated as a capital transaction.

A “Change of Control” will be deemed to have occurred with respect to the
Partnership on any date after the Initial Date of Issuance on which neither the
General Partner nor any of its Subsidiaries or Affiliates is the Controlling
general partner, managing member or equivalent thereof of the Partnership. A
“Change of Control” will be deemed to have occurred with respect to the General
Partner on any date after the Initial Date of Issuance if:

(a) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the General Partner, any entity
Controlling, Controlled by or under common Control with the General Partner, any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the General Partner or any such entity), is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange
Act), directly or indirectly, of shares of stock of the General Partner
representing thirty-five percent (35%) or more of either (A) the combined voting
power of the General Partner’s then-outstanding securities or (B) the
then-outstanding shares of all classes of stock of the General Partner (other
than as a result of an acquisition of securities directly from the General
Partner);

(b) any consolidation or merger of the General Partner where the stockholders of
the General Partner immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under

 

12



--------------------------------------------------------------------------------

the Exchange Act), directly or indirectly, shares of stock representing in the
aggregate 50% or more of the combined voting power of the securities of the
surviving or resulting entity in the consolidation or merger (or of its ultimate
parent entity, if any);

(c) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the General Partner,
other than a sale or transfer by the General Partner of all or substantially all
of the General Partner’s assets to an entity at least fifty percent (50%) of the
combined voting power of the securities of which are owned by “persons” (as
defined above) in substantially the same proportion as their ownership of the
General Partner immediately prior to such sale or transfer or (B) the approval
by stockholders of the General Partner of any plan or proposal for the
liquidation or dissolution of the General Partner;

(d) the members of the Board of Directors of the General Partner at the
beginning of any consecutive 24-calendar-month period (the “Incumbent
Directors”) cease for any reason other than due to death to constitute at least
a majority of the members of the Board of Directors of the General Partner;
provided, that any director whose election, or nomination for election by the
General Partner’s stockholders, was approved or ratified by a vote of a majority
of the members of the Board of Directors then still in office who were Incumbent
Directors at the beginning of such 24-calendar-month period shall be deemed to
be an Incumbent Director for purposes of the foregoing; or

(e) the Advisory Agreement is terminated.

“Common Units” has the meaning set forth in Section 2.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise and “Controlling,”
“Controlled” and “under common Control” shall have meanings correlative thereto.
For purposes of this definition, debt securities that are convertible into
common stock will be treated as voting securities only when converted.

“Current Distribution Payment Date” has the meaning set forth in
Section 3(a)(ii).

“Current Distribution Payment Record Date” has the meaning set forth in
Section 3(a)(ii).

“Current Distribution Period” has the meaning set forth in Section 3(a)(i).

“Current Distributions” has the meaning set forth in Section 3(a)(i).

“Date of Issuance” has the meaning set forth in Section 3(a)(i).

“Deferred Distribution” has the meaning set forth in Section 3(b)(i).

“Deferred Distribution Period” has the meaning set forth in Section 3(b)(i).

“Deferred Distribution Rate” has the meaning set forth in Section 3(b)(i).

 

13



--------------------------------------------------------------------------------

“Distribution” has the meaning set forth in Section 3(b)(i).

“Distribution Payment Date” has the meaning set forth in Section 3(b)(ii).

“Distribution Payment Record Date” has the meaning set forth in
Section 3(b)(ii).

“Distribution Period” has the meaning set forth in Section 3(b)(i).

“Event of Default” means the occurrence of one or more of the following events:

(a) a material default in the performance of, or material breach of any
covenant, warranty or other agreement contained in, the Partnership Agreement,
including this Amendment (including, without limitation, any of the Protective
Provisions), or the Purchase Agreement by the Partnership or the General
Partner, as applicable, and the continuance of such default or breach for a
period of 10 business days after written notice thereof shall have been given to
the Partnership and the General Partner;

(b) an Event of Bankruptcy as to the Partnership, the General Partner or any of
their respective Subsidiaries that has not been consented to in advance by the
holders of the Preferred Units pursuant to Section 7(a);

(c) any breach, default or event of default shall occur and be continuing under
any instrument, agreement or indenture pertaining to any Indebtedness of the
Partnership, the General Partner or any of their respective Subsidiaries
aggregating more than $5 million, the effect of which is to cause an
acceleration, mandatory redemption or other required repurchase of such
Indebtedness, or any such Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed or
otherwise repurchased by the Partnership, the General Partner or any such
Subsidiary (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof;

(d) the failure of the General Partner to qualify as a REIT under the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Redemption” has the meaning set forth in Section 5(a).

“Final Repurchase” has the meaning set forth in Section 6(a).

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, including foreign Governmental Authorities.

 

14



--------------------------------------------------------------------------------

“Holder Repurchase Notice” has the meaning set forth in Section 6(b).

“Holder Repurchase Notice Date” has the meaning set forth in Section 6(b).

“Improvements” means the buildings, structures, fixtures, building equipment,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located at any Property.

“Incumbent Directors” has the meaning set forth in the definition of “Change of
Control.”

“Indebtedness” means, without duplication, the sum of the (i) indebtedness for
borrowed money (excluding any interest thereon), secured or unsecured (including
but not limited to all senior financing facilities, senior mortgages and/or
fixed-rate long term debt) (the “Senior Debt”), (ii) reimbursement obligations
under any letters of credit or similar instruments with regard to the Senior
Debt, (iii) capitalized lease obligations, (iv) obligations under interest rate
cap, swap, collar or similar transactions or currency hedging transactions
(valued at the termination value thereof) and (v) guarantees of any Indebtedness
of the foregoing of any other Person; provided, that Indebtedness shall not
include “trade payables” incurred in the ordinary course of business and, in the
case of the Partnership, shall not include the Preferred Units.

“Initial Date of Issuance” means November 3, 2014.

“LIBOR” means, with respect to each Distribution Period, (i) the per annum rate
for deposits in U.S. dollars for a period equal to the applicable Distribution
Period, which appears on Reuters Screen LIBOR01 Page (or the successor thereto)
as the London Interbank Offering Rate as of 11:00 a.m., London time, on that
respective Distribution Period’s Distribution Payment Date (rounded upwards, if
necessary, to the nearest 1/1000 of one percent (1%)); (ii) if such rate does
not appear on said Reuters Screen LIBOR01 Page (or the successor thereto), the
arithmetic mean (rounded as aforesaid) of the offered quotations of rates
obtained by the Partnership from the Reference Banks for deposits in
U.S. dollars for a period equal to the applicable Distribution Period to prime
banks in the London interbank market as of approximately 11:00 a.m., London
time, on that Distribution Payment Date and in an amount that is representative
for a single transaction in the relevant market at the relevant time; or
(iii) if fewer than two (2) Reference Banks provide the Partnership with such
quotations, the rate per annum which the Partnership determines to be the
arithmetic mean (rounded as aforesaid) of the offered quotations of rates which
major banks in New York, New York selected by the Partnership are quoting at
approximately 11:00 a.m., New York City time, on that Distribution Payment Date
for loans in U.S. dollars to leading European banks for a period equal to the
applicable Distribution Period in amounts of not less than U.S. $1 million. The
Partnership’s determination of LIBOR shall be binding and conclusive on the
holders of Preferred Units absent manifest error. LIBOR may or may not be the
lowest rate based upon the market for U.S. dollar deposits in the London
Interbank Eurodollar Market at which the Partnership prices loans on the date
which LIBOR is determined by the Partnership as set forth above.

“LIBOR Rate” means, with respect to each Distribution Period, the quotient of
(a) LIBOR applicable to such Distribution Period, divided by (b) a percentage
equal to 100% minus the Reserve Requirements (if any) applicable to such
Distribution Period.

 

15



--------------------------------------------------------------------------------

“Lien” means any liens, mortgages, pledges, security interests, claims, options,
rights of first offer or refusal, charges, conditional or installment sale
contracts, claims of third parties of any kind or other encumbrances.

“Liquidation” has the meaning set forth in Section 4(a).

“Liquidation Amount” has the meaning set forth in Section 4(a).

“Material Adverse Effect” with respect to any Person means any event,
occurrence, development, change or effect that is, or is reasonably likely to
be, individually or in the aggregate, materially adverse to the business,
prospects, properties, operating assets, financial condition or results of
operations of such Person and its Subsidiaries, taken as a whole; provided,
that, in no event shall the following, either individually or in the aggregate,
in and of itself be deemed to constitute a “Material Adverse Effect”: (i) the
failure by the General Partner to meet independent, third party projections of
earnings, revenue or other financial performance measures (provided, that the
underlying facts, circumstances, operating results or prospects which cause the
General Partner to fail to meet such projections may be considered in
determining whether a “Material Adverse Effect” has occurred or is reasonably
likely to occur); (ii) fluctuations in the price or net asset value of the REIT
Shares; and (iii) the failure to obtain any tenant estoppel.

“Material Contract” means each of the following contracts (and all amendments,
modifications and supplements thereto and all side letters to which the
Partnership, the General Partner or their respective Subsidiaries are a party
affecting the obligations of any party thereunder) to which the Partnership, the
General Partner or their respective Subsidiaries are a party or by which any of
their respective Properties or assets are bound (notwithstanding anything below,
“Material Contract” shall not include any contract that (1) is terminable upon
thirty (30) days’ notice without a penalty or premium, (2) will be fully
performed and satisfied as of or prior to the Initial Date of Issuance, (3) is a
lease, or (4) is an organizational document):

(a) all agreements that call for aggregate payments by, or other consideration
from, the Partnership, the General Partner or their respective Subsidiaries
under such contract of more than $1 million over the remaining term of such
contract;

(b) all agreements that call for annual aggregate payments by, or other
consideration from, the Partnership, the General Partner or their respective
Subsidiaries under such contract of more than $1 million over the remaining term
of such contract;

(c) any agreement that contains any non-compete or exclusivity provisions with
respect to any line of business in which the Partnership, the General Partner or
their respective Subsidiaries is currently engaged or geographic area with
respect to the Partnership, the General Partner or their respective
Subsidiaries, or that purports to restrict in any material respect the right of
the Partnership, the General Partner or their respective Subsidiaries to conduct
any line of business in which the Partnership, the General Partner or their
respective Subsidiaries are currently engaged or to compete with any Person or
operate in any geographic area or location in which the Partnership, the General
Partner or their respective Subsidiaries may conduct business;

(d) any partnership, limited liability company agreement, joint venture or other
similar agreement entered into by the Partnership, the General Partner or their
respective Subsidiaries with any third party;

 

16



--------------------------------------------------------------------------------

(e) any contract for the pending purchase or sale, option to purchase or sell,
right of first refusal, right of first offer or any other contractual right to
purchase, sell, dispose of, or master lease, by merger, purchase or sale of
assets or stock or otherwise, any real property including any Property or any
asset that if purchased by any of the Partnership, the General Partner or their
respective Subsidiaries would be a Property in the Portfolio;

(f) any contract pursuant to which the Partnership, the General Partner or their
respective Subsidiaries agrees to indemnify or hold harmless any director or
executive officer of the Partnership, the General Partner or their respective
Subsidiaries (other than their organizational documents);

(g) any (A) loan agreement, letter of credit, indenture, note, bond, debenture,
mortgage or any other document, agreement or instrument evidencing a capitalized
leased obligation or other Indebtedness (secured or unsecured, direct or
indirect, absolute or contingent (including guaranties of any obligation)) of,
for the benefit of or payable to any of the Partnership, the General Partner or
their respective Subsidiaries (other than among the Partnership, the General
Partner and their respective Subsidiaries) in excess of $5 million, or
(B) contract (other than any organizational document) to provide any funds to or
make any investment in (whether in the form of a loan, capital contribution or
otherwise) any Subsidiary or other Person;

(h) any employment agreements, severance, change in control or termination
agreements with officers of any of the Partnership, the General Partner or their
respective Subsidiaries;

(i) any contract pursuant to which any of the Partnership, the General Partner
or their respective Subsidiaries has potential liability in respect of any
purchase price adjustment, earn-out or contingent purchase price that, in each
case, could reasonably be expected to result in future payments of more than $2
million; or any contract relating to the settlement or proposed settlement of
any action, which involves the issuance of equity securities or the payment of
an amount in excess of $2 million; and

(j) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Securities Act).

An “Optional Repurchase Event” means the occurrence of any one or more of the
following events:

(i) a breach of any of the Protective Provisions;

(ii) an Event of Default;

(iii) a Change of Control that has not been consented to pursuant to
Section 7(a);

(iv) the failure of the General Partner to qualify as a REIT under the Code; or

 

17



--------------------------------------------------------------------------------

(v) the occurrence and continuance of a monetary or a material default beyond
any applicable cure period under any of the Portfolio Loan Documents.

“Pay Rate” has the meaning set forth in Section 3(a).

“Permitted Lien” means, collectively (a) any Lien, encumbrances or other matters
disclosed in a Title Insurance Policy, (b) any Lien, if any, for Taxes imposed
by any Governmental Authority not yet due or delinquent and (c) such other title
and survey exceptions as the holders of record of at least a majority of the
Preferred Units then outstanding have approved or may approve in writing in such
holders’ discretion.

“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.

“Portfolio” means (i) a twenty-six (26)-facility self-storage portfolio
consisting of fourteen (14) self-storage facilities located in California, four
(4) self-storage facilities located in Michigan, three (3) self-storage
facilities located in Colorado, two (2) self-storage facilities located in
Illinois, and one (1) self-storage facility located in each of New Jersey,
Washington and Maryland; (ii) a five(5)-facility self-storage portfolio
consisting of three (3) self-storage facilities located in Raleigh, North
Carolina, and two (2) self-storage facilities located in Myrtle Beach, South
Carolina; (iii) and any and all subsequent property acquisitions made by the
Partnership or the General Partner.

“Portfolio Loan Documents” means the governing loan documents, and any and all
amendments thereto, for each of the Properties in the Portfolio.

“Preferred Units” has the meaning set forth in the opening paragraph of this
Amendment.

“Property” means each individual property in the Portfolio, including the
Improvements thereon, and such additional properties that may be acquired as
part of the Portfolio.

“Protective Provisions” means those protective provisions set forth in
Section 7(a).

“Purchase Agreement” means that certain Series A Cumulative Redeemable Preferred
Unit Purchase Agreement, dated November 3, 2014 among Strategic Storage
Operating Partnership II, L.P., Strategic Storage Trust II, Inc., and SSTI
Preferred Investor, LLC.

“Redemption Price” has the meaning set forth in Section 5(a).

“Repurchase Price” has the meaning set forth in Section 6(a).

“Reference Banks” means four major banks in the London interbank market selected
by holders of record of at least a majority of the Preferred Units then
outstanding.

“Reserve Requirements” means, with respect to any Distribution Period, the
maximum rate of all reserve requirements (including, without limitation, all
basic, marginal, emergency, supplemental, special or other reserves and taking
into account any transitional adjustments or other schedule changes in reserve
requirements during the Distribution Period) which are

 

18



--------------------------------------------------------------------------------

imposed under Regulation D on eurocurrency liabilities (or against any other
category of liabilities which includes deposits by reference to which LIBOR is
determined or against, any category of extensions of credit or other assets
which includes loans by a non-United States office of a depository institution
to United States residents or loans which charge interest at a rate determined
by reference to such deposits) during the Distribution Period and which are
applicable to member banks of the Federal Reserve System with deposits exceeding
one billion dollars, but without benefit or credit of proration, exemptions or
offsets that might otherwise be available from time to time under Regulation
D. In the event of any change in the rate of such Reserve Requirements under
Regulation D during the applicable Distribution Period, or any variation in such
requirements based upon amounts or kinds of assets or liabilities, or other
factors, including, without limitation, the imposition of Reserve Requirements,
or differing Reserve Requirements, on one or more but not all of the holders of
the Preferred Units, the Partnership may use any reasonable averaging and/or
attribution methods which it deems appropriate and practical for determining the
rate of such Reserve Requirements which shall be used in the computation of the
Reserve Requirements.

“Senior Debt” has the meaning set forth in the definition of “Indebtedness”.

“Set apart for payment” means the recording by the Partnership in its accounting
ledgers of any accounting or bookkeeping entry which indicates, pursuant to an
authorization of a distribution by the General Partner, the allocation of funds
to be so paid on any series or class of Partnership Units.

“Share Redemption Program” means the General Partner’s program pursuant to which
the General Partner’s stockholders who have held REIT Shares for at least one
year may, under certain circumstances, be able to cause all or any portion of
such REIT Shares to be redeemed by the General Partner.

“Taking” means a temporary or permanent taking by any Governmental Authority as
the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

“Taxes” means all real estate and personal property Taxes, assessments, water
rates or sewer rents (excluding income Taxes), now or hereafter levied or
assessed or imposed against the Portfolio or part thereof, together with all
interest and penalties thereon.

“Title Insurance Policy” means a policy of title insurance or title commitments.

 

19



--------------------------------------------------------------------------------

Schedule A

Notice of Repurchase

The undersigned holder of Preferred Units hereby irrevocably requests Strategic
Storage Operating Partnership II, L.P., a Delaware limited partnership (the
“Partnership”), to repurchase              Preferred Units in accordance with
the terms of the Second Amended and Restated Limited Partnership Agreement of
the Partnership and the Amendment thereto establishing the Preferred Units; and
the undersigned irrevocably (i) surrenders such Preferred Units and all right,
title and interest therein; and (ii) directs that the Redemption Price for such
Preferred Units be delivered to the Person specified below at the address
specified below. The undersigned hereby represents, warrants, and certifies that
the undersigned (a) has good and unencumbered title to the Preferred Units that
are the subject of this Notice, free and clear of the rights or interests of any
other Person; (b) has the full right, power, and authority to request the
repurchase requested herein; and (c) has obtained the consent or approval of all
Persons, if any, having the right to consent or approve such repurchase of
Preferred Units.

Dated:                

 

Name:  

 

  (Please Print)  

 

  (Signature)  

 

  (If holder is an entity, name and title of signatory)  

 

  (Mailing Address)  

 

  (City) (State) (Zip Code)

 

A-1